11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Craig Hoffman et al.,                          * From the Probate Court
                                                 No. 1 of Travis County,
                                                 Trial Court No. C-1-PB-08-011659.

Vs. No. 11-12-00017-CV                         * February 21, 2014

Amy Catherine Wright,                          * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Craig Hoffman, Lydia Hoffman, Lester Ducote, and Ellen
Ducote.